CAMPBELL, Judge.
The judgment of the trial court is in accordance with the law set forth in Joyner v. Garrett, Comr. of Motor Vehicles, 279 N.C. 226, 182 S.E. 2d 553 (1971). In the Joyner case, instead of having been convicted for operating a motor vehicle on a public highway while under the influence of an intoxicant in violation of G.S. 20-138, the driver pled guilty to the charge, and his driver’s license was revoked for one year with “limited driving privileges in accordance with G.S. 20-179.” The North Carolina Supreme Court went on to point out, however, speaking through Sharp, J. as follows:
“The suspension of a license for refusal to submit to a chemical test at the time of an arrest for drunken *443driving and a suspension which results from a plea of guilty or a conviction of that charge are separate and distinct revocations. The interpretation which petitioner seeks would render G.S. 20-16.2 superfluous and meaningless. Petitioner’s guilty plea [in this case a conviction] in no way exempted him from the mandatory effects of the sixty-day suspension of his license if he had wilfully refused to take a chemical test. ...”
In the Joyner case the proceeding was sent back for a determination as to whether or not the driver willfully refused to take the test. “If the Superior Court finds that he did, his license must be revoked for an additional sixty days.” In the instant case it was stipulated “that petitioner without just cause or legal excuse willfully refused to submit to said test.” Thus, in the instant case the undetermined question in the Joyner case had been determined.
Affirmed.
Judges Brock and Graham concur.